               4/10 8:20-mj-00467-SMB              Doc # 1 Filed: 10/14/20 Page 1 of 23 - Page ID # 1




                                                         District of Nebraska


         (Briefly describe the property to be searched
          or identify the person by name and address)




                                                                                                    (identify the person or describe the
property to be searched and give its location):



                                                                                                                            (identify the
person or describe the property to be seized)




                                                                       (check one or more)
                ✔


                ✔




             Code Section                                                    Offense Description




           ✔




                                                                                             Applicant’s signature


                                                                                             Printed name and title
         ✔


            10-14-20
                                                                                               Judge’s signature


                                                                                             Printed name and title
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 2 of 23 - Page ID # 2
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 3 of 23 - Page ID # 3
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 4 of 23 - Page ID # 4
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 5 of 23 - Page ID # 5
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 6 of 23 - Page ID # 6
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 7 of 23 - Page ID # 7
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 8 of 23 - Page ID # 8
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 9 of 23 - Page ID # 9




       Forensic evidence.
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 10 of 23 - Page ID # 10




        Nature of examination.
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 11 of 23 - Page ID # 11




        Manner of execution.
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 12 of 23 - Page ID # 12
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 13 of 23 - Page ID # 13




                                          ~              -
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 14 of 23 - Page ID # 14
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 15 of 23 - Page ID # 15
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 16 of 23 - Page ID # 16
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 17 of 23 - Page ID # 17
                      8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 18 of 23 - Page ID # 18




                                                                    District of Nebraska


             (Briefly describe the property to be searched
              or identify the person by name and address)




                                                             ,


(identify the person or describe the property to be searched and give its location)




                                                             (identify the person or describe the property to be seized)




                                                                                                                                   (not to exceed 14 days)
      ✔




                                                                                                         (United States Magistrate Judge)



                                            (check the appropriate box)
                             (not to exceed 30)


                                 10-14-20 at 4:09 p.m.
                                                                                                                   Judge’s signature



                                                                                                                Printed name and title
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 19 of 23 - Page ID # 19




                                                Executing officer’s signature


                                                   Printed name and title
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 20 of 23 - Page ID # 20
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 21 of 23 - Page ID # 21
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 22 of 23 - Page ID # 22
8:20-mj-00467-SMB Doc # 1 Filed: 10/14/20 Page 23 of 23 - Page ID # 23
